DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks pages 7-8, filed 07/11/22, with respect to claims 1-3, 5-10 and 12-18 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-10 and 12-18 has been withdrawn. 
Allowable Subject Matter
Claim 1-3, 5-10 and 12-18 allowed.
Regarding claims 1, 8 and 15, prior art of record Sheridan et al US 2014/0268244 in view of Bright et al US 2016/0307063 teach the following:
Regarding claim 1, 8 and 15, Sheridan et al teaches an image forming apparatus (multifunction document device 308 (paragraph 0012 and 0042) comprising: 
a user interface device (sensitive display panel 310 (paragraph 0042); 
an image forming job operator (processor 112, paragraph 0026); 
a processor (processor (paragraph 0064); and 
a memory storing instructions executable by the processor (storage (paragraph 0065), wherein the processor executes the instructions to: 
perform a redaction process of redacting personal information included in the document (reviewer can use the computing device 108 to perform redaction of the raw electronic document 106 using a user input device (paragraph 0017), 
show display information of the personal information (individual sensitive information paragraph 0007) (electronic document 110 (display) can include the raw electronic document 106 (unmodified) along with associated metadata that indicates portion(s) of the raw electronic document 106 that has (have) been redacted , paragraph 0018-0019),
control the image forming job operator to perform an image forming job with respect to the document in which the personal information is redacted based on completing the redaction process (the redaction control system 104 can cause selection of one of different options for performing physical document processing 112. The redaction control system 104 causes a physical document 114 to be routed to an entity for performing the physical document processing 112 (paragraph 0021))

Bright et al teaches displayed on a preview screen of a document through the user interface device (PMDD GUI allows the user to draw a rectangle 500, delimiting a portion (a " redaction region") of the image that contains text that needs to be obfuscated or removed. Once the user has drawn the rectangle defining the redaction region, then the user can instruct the PMDD to perform the redaction(s) and display via a live preview GUI, a live preview screen such as is shown in FIG. 6, in order for the user to assess whether the change to the image removes all the sensitive data intended to be removed without removing an excessive amount of other information in the image (paragraph 0054)), the display state information summarizing a current state of redacted personal information (visualized the effect, paragraph 0054, note: “summarize” according to dictionary.com is express in a concise form Preview GUI allow the user to visualized the effect can be read as to express the redaction effect in a concise form to the user) 

Sheridan and Bright fail to teach receive an input to select personal information included in a document and perform a redaction process of redacting the personal information displayed on a preview screen of a-the document through the user interface device and included in the document, designate, throughout the document, personal information having the same string of characters as a character string of the personal information corresponding to the input in response to a format of the personal information corresponding to the input not being identified, redact at least one piece of personal information among the designated personal information.

It is inherent that all dependent claims are allowable for depending on allowable independent claims.

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
July 14, 2022
/MICHAEL BURLESON/
/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675